 



Exhibit 10.1

 





EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of this 27th
day of March, 2019 by and between ADRIANO DUARTE, an individual residing at 1
Vultee Drive, Florham Park, New Jersey 07932 (the “Employee”), SB ONE BANK, a
New Jersey state chartered commercial bank with its principal place of business
located at 100 Enterprise Drive, Suite 700, Rockaway, New Jersey, 07866 (the
"Bank"), and SB ONE BANCORP, a New Jersey corporation with its principal place
of business located at 100 Enterprise Drive, Suite 700, Rockaway, New Jersey,
07866 (the "Company"). The Bank and the Company are sometimes collectively
referred to herein as "Employer".

 

W I T N E S S E T H

 

WHEREAS, Employer desires to secure the services of Employee as the Executive
Vice President & Chief Financial Officer of the Bank, which services Employee is
willing to furnish on the terms and conditions hereinafter set forth;

 

WHEREAS, the Board of Directors of the Bank and the Board of Directors of the
Company have each determined that it is in the best interests of each of the
Bank and the Company to enter into this Agreement with Employee, and each
respective Board has authorized the Bank and the Company to enter into this
Agreement;

 

WHEREAS, Employee understands and agrees that Employee’s execution of this
Agreement is a prerequisite and condition for employment (or continued
employment as the case may be) with Employer;

 

WHEREAS, this Agreement supersedes any and all previous agreements, promises or
other representations, between Employee and Employer; and

 

WHEREAS, to induce Employer to employ Employee, Employee has agreed to execute
and deliver this Agreement;

 



 

 

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and undertakings of the parties hereto, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each party hereto, intending to be legally bound, does hereby
agree as follows:

 

1.       Employment.

 

The Company and the Bank hereby jointly agree to employ the Employee, and the
Employee hereby accepts such employment, upon the terms and conditions set forth
herein.

 

 2.       Term.

 

The term of this Agreement shall commence on March 27, 2019 and will terminate
at the will of either Employer or Employee, with or without Cause, for any
reason or no reason, subject to the terms set forth herein.

 

3.       Title and Duties.

 

Employee shall report to the Chief Executive Officer of the Bank. Employee also
agrees to perform such other duties which are usual and customary for persons in
similar positions at comparable institutions as shall from time-to-time be
requested or assigned to Employee by the Chief Executive Officer and/or the
Boards of Directors of the Company or the Bank in order to promote the business
interests of the Company or the Bank and/or to carry out the purposes of this
Agreement. Employee further agrees to adhere to all Company and/or Bank policies
and procedures, including but not limited to those related to business
operations, employment practices, and customer relations. Employee shall devote
substantially all of Employee’s business time and attention to the performance
of Employee’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services, either directly or indirectly,
without the prior written consent of the Company and the Bank.

 



 2 

 

 

4.       Compensation.

 

(a) Base Salary. Employee shall receive an annual base salary of two hundred and
twenty-five thousand dollars ($225,000), subject to all withholdings and
deductions as required by law, to be paid on a bi-weekly basis consistent with
Employer’s normal payroll procedures. Employee’s salary may be reviewed annually
at the discretion of Employer.

 

(b) Incentive Plans. Employee shall be eligible to participate in the Bank’s
annual executive incentive plan and the Bank’s long-term incentive plan.

 

(c) Health and Other Insurance Benefits. Employee shall have the option to
participate in the Bank’s health insurance and other insurance benefit programs
during his employment on the same terms and conditions as other Bank employees.
Employee acknowledges that the Bank’s health insurance and other insurance
benefit plans are subject to change at any time at the discretion of the Bank.

 

(d) Retirement Plan. Employee shall be eligible to participate in the Bank’s
401(k) retirement plan on the same terms and conditions as such plan is offered
to the Bank’s other employees or senior management.

 

(e) Vacation and Holidays. Employee shall be eligible for annual paid vacation
and holidays consistent with Bank policies.

 

(f) Perquisites. Employee shall be entitled to such perquisites and other
benefits as shall be agreed to by Employer and Employee in one or more separate
writings.

 

5.       Termination of Employment.

 



 3 

 

 

(a) Termination Without Cause. Employee’s employment may be terminated by
Employer at any time, with or without Cause, in its sole and absolute
discretion, upon thirty (30) days prior written notice to Employer. In the event
Employee’s employment hereunder is terminated by the Employer without Cause and
provided that Employee is not in violation of any term of this Agreement, from
and following the date of such termination, the Employer shall continue to pay
Employee his base salary and continue his health and other insurance benefits
(the “Termination Payments”) for a period of one (1) year from the date of
termination provided that Employee must execute a General Release in a form
acceptable to Employer prior to being eligible to receive the Termination
Payments. Employee shall not be entitled to receive any compensation or benefits
other than the Termination Payments beyond thirty (30) days after receiving
notice of his termination.

 

(b) Termination For Cause. Employee’s employment may be terminated by Employer
for “Cause” upon the occurrence of one or more of the following events: (i)
Employee’s personal dishonesty or willful misconduct which causes material
injury to Employer; (ii) breach of fiduciary duty involving personal profit;
(iii) intentional failure to perform his duties; (iv) willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease and desist order; (v) a material breach of any provision of this
Agreement; or (vi) failure to adequately perform Employee’s job duties and
responsibilities, including failure to comport oneself with Employer’s Guiding
Principles (attached hereto as Addendum A). Prior to a termination for Cause
pursuant to paragraphs 5(b)(iii), (v) or (vi), Employer shall provide Employee
with a written notice of Employee’s performance failures and a thirty (30) day
opportunity to cure.

 

(c) Resignation Without Good Reason. Employee may resign his employment at any
time by providing thirty (30) days prior written notice to the Bank. The
Employer is under no obligation to compensate Employee beyond the effective date
of his voluntary termination. At its option Employer may accelerate Employee’s
last day of employment following his resignation.

 



 4 

 

 

(d) Resignation For Good Reason. Employee may resign his employment with “Good
Reason” in the event Employee is not in violation of this Agreement and
Employer: (i) materially diminishes Employee’s duties; (ii) relocates the
Employee’s principal office location more than twenty-five (25) miles from its
present location which also increases Employee’s commuting distance by over
twenty-five (25) miles; or (iii) reduces the Employee’s compensation or other
benefits below the level specified herein. Upon occurrence of any of these
events, Employee shall have thirty (30) days to provide Employer with written
notice of his intention to resign with “Good Reason”. In the event the Employee
elects to resign with “Good Reason” and provided that Employee is not in
violation of any term of this Agreement, Employee shall be entitled to receive
the Termination Payments for a period of one (1) year from the termination date,
subject to Employee entering into a release of claims agreement in a form
acceptable to Employer.

 

(e) Death or Disability. This Agreement shall automatically terminate upon the
death or disability of Employee. Employee shall be considered “disabled” if
Employee is unable to physically or mentally perform his essential job duties
for a total of ninety (90) days within any one hundred eighty (180) day period
with or without a reasonable accommodation. Upon such termination, Employee
shall not be entitled to any additional compensation hereunder, provided,
however that the foregoing shall not prejudice Employee’s right to be paid all
compensation earned through the date of termination of this Agreement and/or to
collect the benefits provided by any applicable insurance policies maintained
for the benefit of Employee or Employee’s beneficiaries related to Employee’s
death or disability.

 

6.       Change in Control.

 

(a) Definition. A “Change of Control” shall occur upon any of the following
events:

 



 5 

 

 

(i) A reorganization, merger, consolidation or sale of all or substantially all
of the assets of the Employer, or a similar transaction, in any case in which
the holders of the voting stock of the Employer prior to such transaction do not
hold a majority of the voting power of the resulting entity; or

 

(ii) the individuals who constitute the “Incumbent Board” of the Employer cease
for any reason to constitute a majority thereof. (“Incumbent Board” means the
Board of Directors of the Employer on the date hereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a voting of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by members or stockholders was approved
by the same nominating committee serving under an Incumbent Board, shall be
considered as though he or she were a member of the Incumbent Board); or

 

(iii) at such time as (1) any “person” (as the term is used in Section 13(d) and
14(d) of the Exchange Act) other than the Employer or the trustees or any
administration of any employee stock ownership plan and trust, or any other
employee benefit plans, established by Employer from time to time is or becomes
a “beneficial owner” (as defined in Rule 13-d under the Exchange Act) directly
or indirectly, of securities of the Employer representing 35% or more of the
Employer’s outstanding securities ordinarily having the right to vote at the
election of directors; or

 

(iv) a tender offer is made for 35% or more of the voting securities of the
Employer and the shareholders owning beneficially or of record 35% or more of
the outstanding securities of the Employer have tendered or offered to sell
their shares pursuant to such tender and such tendered shares have been accepted
by the tender offeror.

 

(b) Termination Upon a Change in Control. Upon the termination of Employee’s
employment without Cause following the occurrence of a Change of Control,
Employee shall be entitled to receive a lump sum payment in an amount equivalent
to two (2) times Employee’s then current base salary; provided, however, that in
no event shall any payments or benefits provided for hereunder constitute an
“excess parachute payment” under Section 280G of the Internal Revenue Code of
1986, as amended or any successor thereto, and in order to avoid such a result
the benefits provided for hereunder will be reduced, if necessary, to an amount
which is one dollar ($1.00) less than an amount equal to three (3) times
Employee’s “base amount” as determined in accordance with such Section 280G. In
addition to the foregoing, Employee shall be entitled to receive from Employer,
or its successor, the right to continue participation in any health insurance or
other insurance plans that Employee was participating in prior as of the date of
termination for a period of two (2) years thereafter at no cost to the Employee.

 



 6 

 

 

(c) Changes Following Change in Control. If within eighteen (18) months of the
occurrence of a Change in Control, Employer or its successor should: (i)
materially diminish Employee’s duties; (ii) relocate the Employee’s principal
office location more than twenty-five (25) miles from its location immediately
prior to the Change in Control and also increases Employee’s commuting distance
by more than twenty-five (25) miles; or (iii) reduce the Employee’s compensation
or benefits below the level in effect immediately prior to the Change in
Control, Employee shall have the right to resign his employment for Good Reason
and receive the benefits set forth in paragraph 6(b) herein, subject to the
conditions set forth therein.

 

7.       Expenses.

Employee may occasionally incur expenses related to the performance of
Employee’s duties. The Bank will reimburse Employee for business-related
expenses in accordance with the Bank’s expense reimbursement policy applicable
to executives.

 

8.       Employee Representations.

 

Employee represents and warrants that Employee is under no obligation,
restriction or limitation, contractual or otherwise, to any other person or
entity that would prohibit or impede Employee from undertaking and performing
the duties, responsibilities and obligations hereunder or otherwise being
employed by the Bank and/or the Company, and Employee is free to enter into and
perform the terms and provisions hereof. To the extent Employee is a party to
any agreement with a current or former employer, Employee represents and
warrants that Employee has provided a copy of that agreement to the Bank prior
to executing this Agreement.

 



 7 

 

 

9.       Non-Disclosure of Confidential and Proprietary Information.

 

Employee agrees that in order for Employee to perform his duties properly,
Employer must necessarily entrust Employee with certain confidential, secret and
proprietary documents, materials, data and other information, in tangible and
intangible form, of and relating to the Bank and the Company, their business,
existing and prospective customers, suppliers, vendors and associated third
parties (the “Confidential Information”). This Confidential Information
includes, without limitation, information related to: business processes,
practices, methods, policies, plans, publications, documents, research,
operations, services, strategies, techniques, agreements, contracts, terms of
agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, computer programs, computer software,
applications, operating systems, software design, web design, work-in-progress,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
payroll information, staffing information, personnel information, employee
lists, supplier lists, vendor lists, developments, reports, internal controls,
security procedures, graphics, drawings, sketches, market studies, sales
information, revenues, costs, formulae, notes, communications, customer lists
and customer information of the Bank and the Company, their existing and
prospective customers and business associates, or of any other person or entity
that has entrusted information to the Bank and/or the Company in confidence.
Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 



 8 

 

 

Employee understands and acknowledges that the development or acquisition of
such Confidential Information is the result of great effort and expense by the
Employer. Employee further understands and acknowledges that the Employer’s
ability to reserve this Confidential Information for its exclusive knowledge and
use is of great competitive importance and commercial value to the Employer and
that improper use or disclosure of the Confidential Information by Employee will
cause the Employer irreparable harm.

 

Employee understands and agrees that Confidential Information developed by
Employee in the course of his employment by the Employer shall be subject to the
terms and conditions of this Agreement as if the Employer furnished the same
Confidential Information to Employee in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public, provided that such disclosure to the public is through no
direct or indirect fault of Employee or persons acting on Employee’s behalf.

 

Employee agrees that during the term of his employment with the Employer and at
all times thereafter, he shall not disclose, either directly or indirectly
through any other person or entity, or permit unauthorized access to, the
Confidential Information or use it in a way, except on behalf of the Employer,
whether or not such Confidential Information is produced by Employee’s own
efforts, except as permitted by the Chief Executive Officer in advance in
writing.

 

Employee agrees that the Employer has received and in the future will receive
from third parties their confidential or proprietary information subject to a
duty on the Employer’s part to maintain the confidentiality of and to use such
information only for certain limited purposes agreed to by such third parties.
During its engagement by the Employer, and at all times thereafter, Employee
shall hold all such confidential or proprietary information in the strictest
confidence and shall not disclose such information to any person or entity or
otherwise utilize it except as is reasonable and necessary in the course of his
work for Employer and in strict accordance with any agreement between the Bank
and/or Company and such third party.

 



 9 

 

 

During employment with the Employer, Employee will not improperly use or
disclose any confidential or proprietary information or trade secrets of any
former or concurrent employer or other person, and Employee will not bring onto
the premises of the Employer any confidential or proprietary information or
trade secrets belonging to any such employer or person unless Employee has
obtained their prior written consent.

 

10.       Non-Solicitation of Customers and Vendors.

 

Employee understands and acknowledges that Employer has expended and continues
to expend significant time and expense in developing customer and vendor
relationships, customer and vendor information and goodwill, and that because of
Employee’s experience with and relationship to Employer, Employee will have
access to and learn about much or all of the Bank and/or Company’s customer and
vendor and prospective customer and vendor information, including, but not
limited to, names, phone numbers, addresses, email addresses, and other
information identifying facts and circumstances specific to the customer or
vendor or prospective customer or vendor and relevant to the services provided
by the Bank and/or Company. Employee understands and acknowledges that loss of
customer and vendor relationships and/or goodwill and/or interference with this
prospective customer or vendor relationship will cause significant and
irreparable harm to Employer.

 

Employee agrees and covenants that during the term of Employee’s employment and
for a period of twelve (12) months after the employment relationship ends, for
any reason or no reason and whether employment is terminated at the option of
Employee or the Employer, Employee shall not directly or indirectly through
another person or entity: (a) solicit, contact, attempt to contact or meet with
any person or entity who was a customer of the Bank and/or Company at any time
during the term of Employee’s employment or from whom the Bank and/or Company
discussed or solicited business within one hundred eighty (180) days of the date
Employee’s employment with the Employer is terminated; or (b) induce or attempt
to induce any customer or vendor of the Bank and/or Company during or after the
term of Employee’s employment to reduce, limit or not commence doing business
with the Bank and/or Company.

 



 10 

 

 

11.       Non-Solicitation of Employees.

 

Employee understands and acknowledges that Employer has expended and continues
to expend significant time and expense in recruiting and training its employees
and that the loss of employees would cause significant and irreparable harm to
the Employer. Employee agrees and covenants that during the term of Employee’s
employment and for a period of twelve (12) months thereafter, Employee shall not
directly or indirectly through another person or entity induce or attempt to
induce any existing or future employee of the Bank and/or Company to leave the
employ of the Bank and/or Company, or in any way interfere with the relationship
between the Bank and/or Company and such employee, including, without
limitation, inducing or attempting to induce any employee or group of employees
to interfere with the business or operations of the Bank and/or Company or to
solicit for hire or hire any person that is employed by the Bank and/or Company.

 

12.       Non-Competition

 

Because of the Employer’s legitimate business interest as described herein and
the good and valuable consideration offered to the Employee, during the term of
Employee's employment and for a period of twelve (12) months, to run
consecutively, beginning on the last day of the Employee's employment with the
Employer, for any reason or no reason and whether employment is terminated at
the option of the Employee or the Employer, Employee agrees and covenants not to
as an officer, director, shareholder, member, owner, employee, agent,
independent contractor or in any other capacity directly or indirectly consult
with, be employed by, provide services to, promote, freelance for or have any
interest in any bank or financial services business, firm, partnership or
corporation, which competes with the Bank and/or Company in the business of
providing banking and financial services anywhere within fifty (50) miles of a
branch or office of the Bank. Employee agrees that the restrictions in this
paragraph 12 protect legitimate business interests of the Employer and are
reasonable in terms of duration, geographic scope and in all other respects.
Nothing herein shall prohibit Employee from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that the Employee is not a
controlling person of, or a member of a group that controls, such corporation.

 



 11 

 

 

13.       Return of Company Property.

 

Employee agrees, upon termination of his employment, promptly to deliver to the
Bank all records, reports, manuals, programs, files, keys, building passes,
credit cards, books, documents, computer disks or tapes, disk drives, memory
sticks and/or any other property of the Bank and/or Company, including anything
that was prepared by or on behalf of the Bank and/or Company or purchased with
Bank and/or Company funds, and to refrain from making, retaining or distributing
copies thereof. To the extent that Employee has any data belonging to the Bank
and/or Company or any non-removable magnetic media owned by Employee (for
example, a computer’s hard disk drive), Employee agrees that immediately upon
termination he will provide the Bank with a copy of the data and then purge his
computer of the data. Employee shall further furnish to the Bank an affidavit
attesting to the foregoing return and destruction of the information within
three days of receiving notice under this paragraph.

 

14.       Compelled Disclosure.

 

Notwithstanding any other provisions herein, if Employee is requested to
disclose any Confidential Information to any governmental, regulatory or other
such authority with proper jurisdiction, Employee will promptly notify the Bank
and permit the Bank and/or Company to seek a protective order or to take other
appropriate action. Employee will also exercise his reasonable best efforts
(subject to the advice of Employee’s legal counsel) to cooperate in the Bank
and/or Company’s efforts to obtain a protective order or other reasonable
assurance that confidential treatment will be accorded the Confidential
Information. If, in the absence of a protective order, Employee is, in the
opinion of Employee’s legal counsel, compelled as a matter of law to disclose
the Confidential Information, Employee may disclose to the party compelling
disclosure only the part of the Confidential Information as is required by law
to be disclosed.

 



 12 

 

 

15.       Remedies.

 

Employee acknowledges that monetary damages will not be a sufficient remedy for
Employee’s breach or threatened breach of paragraphs 9 through 14 of this
Agreement and that a breach of these provisions by the Employee will cause
irreparable harm to the Employer. As a result, Employee agrees that the Employer
shall be entitled to obtain equitable relief, including injunctive relief and/or
specific performance, for any such breach, without having to show proof of
actual harm or posting any bond. Employee further agrees that should he violate
these provisions Employer shall be entitled to cease and/or recover any payments
and benefits otherwise owed or paid to Employee pursuant to paragraphs 5 and 6
of this Agreement and that Employer shall further be entitled to recover all
attorneys’ fees and court costs associated with its filing and maintaining any
such action against Employee.

 

16.       At-Will Employment.

 

Employee acknowledges and agrees that he is an at-will employee of the Employer
and that nothing in this Agreement alters his status as an at-will employee.
Employee further acknowledges and understands that either party may terminate
Employee’s employment at any time with or without cause and with or without
prior notice, except as otherwise provided herein. Employee further
acknowledges, understands and agrees that this Agreement does not constitute a
promise or guaranty of employment in any position or for any period of time.

 



 13 

 

 

17.       Assignability.

 

This Agreement is binding upon and shall become the legal obligation of the
successors and assigns of Employer. This Agreement is not assignable by
Employee.

 

18.       Amendments and Waiver.

 

No provision hereof may be amended or waived except by a writing executed by
both Employee and the Chief Executive Officer on behalf of the Employer. Any
such waiver shall not constitute a waiver of any subsequent breach, failure or
violation of the same or other provisions hereof.

 

19.       Construction.

 

The Parties agree that the rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

20.       Entire Agreement.

 

This Agreement supersedes any and all prior agreements, either oral or in
writing, between the parties hereto with respect to the subject matter thereof.
This Agreement is void ab initio if the Merger Agreement is terminated for any
reason.

 

21.       Headings.

 

The headings and titles to sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the heading or title of any section.

 



 14 

 

 

22.       Governing Law and Jurisdiction.

  

This Agreement and the rights and obligations of the parties shall be
interpreted, construed and enforced in accordance with the laws of the State of
New Jersey, without reference to conflict of laws principles. All claims and
actions relating to this Agreement shall be brought only in the state or federal
courts of New Jersey, and the parties acknowledge and agree to the exclusive
venue and personal and subject matter jurisdiction of such courts, and waive all
objections thereto, including, without limitation, that of inconvenient forum.
The parties further waive their right to a trial by jury to the fullest extent
allowed under applicable law.

 

23.       Severability.

 

Each provision of this Agreement constitutes a separate and distinct
undertaking, covenant and/or provision hereof. In the event that any provision
of this Agreement shall finally be determined to be unlawful and not subject to
reformation, such provision shall be deemed severed from this Agreement, but
every other provision of this Agreement shall remain in full force and effect.

 

   AGREED AND ACCEPTED:         /s/ Adriano Duarte   Adriano Duarte            
  On Behalf of SB One Bancorp         By: /s/ Anthony Labozzetta     Anthony
Labozzetta     President and Chief Executive Officer         On Behalf of SB One
Bank         By: /s/ Anthony Labozzetta     Anthony Labozzetta     President and
Chief Executive Officer

  

 15 



 